United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3680
                                   ___________

Cornelius Moore,                      *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the District
      v.                              * of Nebraska.
                                      *
Bruce Wagner; John Cherry, Dr.; State *      [UNPUBLISHED]
of Nebraska; Frank Hopkins,           *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: April 5, 2004

                                 Filed: April 8, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Nebraska inmate Cornelius Moore appeals the district court’s* dismissal of
Moore’s civil complaint. After carefully reviewing the record, we conclude the
district court properly dismissed Moore’s complaint as time-barred. Accordingly, the
judgment is affirmed, see 8th Cir. R. 47B, and we deny Moore’s motion for
reimbursement of funds.


      *
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.